DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et al. (US 2015/0146780 A1).

Regarding Claim 1, 11, and 12, Miyoshi discloses a video encoding/decoding apparatus performing a method, comprising: receiving data from a bitstream to be decoded as a sequence of video pictures [Miyoshi: FIG. 13]; receiving, from the bitstream, subpicture specification for one or more subpictures in the sequence of video pictures, the subpicture specification identifying a position and a size for each subpicture of the one or more subpictures [Miyoshi: ¶ [0063]: According to one embodiment, a video encoder which encodes a plurality of pictures included in a video in an intra-refresh scheme is provided.  This video encoder includes a refresh boundary determination unit which determines, according to a position of a boundary between a refreshed region through which a slice to which an intra-refresh is applied has traversed and an unrefreshed region through which the slice to which the intra-refresh is applied has not traversed, in a first picture, which has been encoded, among the plurality of pictures, and a refresh update size being a ratio of a size of the pictures in a moving direction of the boundary between a refreshed region and an unrefreshed region to a refresh cycle, a position of the boundary in a second picture, which is an encoding target, subsequent to the first picture among the plurality of pictures; a restriction block identification unit which identifies, based on the boundary position between the refreshed region and the unrefreshed region of the first picture and the boundary position of the second picture, among a plurality of first sub-blocks being units of motion compensation included in the second picture, as a first restriction target sub-block, a first sub-block which is included in the refreshed region and is possible to select a motion vector of the first sub-block included in the unrefreshed region of the first picture as a prediction vector of the motion vector of the first sub-block when the first sub-block is encoded in an inter prediction coding mode referring to another encoded picture; a prediction encoding unit which generates encoded data by encoding, among a plurality of second sub-blocks which are obtained by dividing the second picture and are units to be applied in the inter prediction coding mode or in an intra prediction coding mode in which only a coding target picture is referred to, a second restriction target sub-block, which is a second sub-block including the first restriction target sub-block, in the inter prediction coding mode without using the prediction vector described above with respect to the first restriction target sub-block, or by encoding the second restriction target sub-block in the intra prediction coding mode; and an entropy encoding unit which entropy-encodes the encoded data] by providing an index that identifies a coding tree unit (CTU) for the respective subpicture [Miyoshi: ¶ [0114]: For ease of understanding a method of identifying the inter prediction restriction target block, an index for identifying a CTU, which is assigned to each CTU, is explained with reference to FIG. 15.  In FIG. 15, a picture 1500 is divided into a plurality of CTUs 1501.  A CTU size CTUSIZE is set to be 64 pixels.  As described above, a plurality of CTUs included in a picture is encoded in a raster scan order.  An index CTUIDX for identifying each CTU is set in a coding sequence.  Furthermore, an index CTUHIDX of the horizontal direction of each CTU illustrated in each CTU 1501 is assigned in a sequence from the CTU at the left end since it is assumed that the refresh boundary moves from the left end to the right end of the picture]; and reconstructing each subpicture of the one or more subpictures for the sequence of video pictures according to the subpicture specification [Miyoshi: ¶ [0174]: Furthermore, the prediction encoding unit 17 generates a reference picture for encoding blocks subsequent to the block from the quantization coefficients of the encoding target TU.  For this reason, the prediction encoding unit 17 performs inverse quantization on the quantization coefficients by multiplying the quantization coefficients by a predetermined number corresponding to the quantization width determined by the quantization parameter.  By means of this inverse quantization, the frequency signal of the coding target TU, for example, a set of DCT coefficients is reconstructed.  Subsequently, the prediction encoding unit 17 performs inverse orthogonal transform process on the frequency signal.  For example, when the prediction encoding unit 17 calculates the frequency signal by using DCT, the prediction encoding unit 17 performs inverse DCT process on the reconstructed frequency signal.  By performing the inverse quantization process and the inverse orthogonal transform process on the quantized signal, a prediction error signal including information at the same level as the prediction error signal before encoding is reproduced].

Regarding Claim 2, Miyoshi discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miyoshi discloses wherein different CTUs correspond to different subpicture grids that are assigned different indices [Miyoshi: ¶ [0041]: For example, when a PU630 being the encoding target block is located at the lower right of a CTU 600 as illustrated in FIG. 6C, a CTU boundary is located between the PU 630 and a pixel 631 at the lower right thereof.  A pixel 632 at the center of the PU 630 is obtained and a 16.times.16 pixel grid 633 including the pixel 632 is identified.  Then, a PU 635 including a pixel 634 at the upper left of the grid 633 becomes the ColPU].

Regarding Claim 3, Miyoshi discloses all the limitations of Claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miyoshi discloses wherein boundaries of the subpicture grids are defined using boundaries of CTUs [Miyoshi: ¶ [0041]].

Regarding Claim 4, Miyoshi discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
[Miyoshi: ¶ [0041]: a PU 635 including a pixel 634 at the upper left of the grid 633 becomes the ColPU].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi as applied to claim 1 above, and further in view of Tsukuba et al. (US 2018/0160118 A1).

Regarding Claim 5, Miyoshi disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.

However, Tsukuba discloses wherein the index is provided by a sequence parameter set (SPS) of the sequence of video pictures [Tsukuba: ¶ [0071]: Further, a size which may be taken by each coding node depends on size designation information and a maximum hierarchical depth (or also referred to as a maximum split depth) of a coding node.  The size designation information and the maximum hierarchical depth are included in a sequence parameter set SPS of the coded data #1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known standard of including information in a specific format as disclosed by Tsukuba with the image processing of Miyoshi in order to allow the process to work with other standard using devices and methods, improving usability.
	
Regarding Claim 6, Miyoshi in view of Tsukuba disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Tsukuba in view of Tsukuba discloses wherein the SPS further comprises a syntax element that specifies a number of subpictures of the sequence of video pictures [Tsukuba: ¶ [0071]].

Regarding Claim 7, Miyoshi in view of Tsukuba disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Tsukuba in view of Tsukuba discloses wherein an identifier for the subpicture is signaled in the SPS [Miyoshi: ¶ [0075]: A coding tree CT has tree block split information SP which is information for splitting a tree block.  For example, specifically, as illustrated in FIG. 3(d), the tree block split information SP may be a CU split identifier (split_cu_idx) which is an identifier indicating whether or not the entirety of a target tree block or a partial area of a tree block is split into four parts.  In a case where the CU split identifier split_cu_idx is 1, a coding tree CT is further split into 4 coding trees CT.  In a case where split_cu_idx is 0, this means that the corresponding coding tree CT is a terminal node which is no more split.  Information such as the CU split flag split_cu_idx, which is provided for the coding tree is referred to as coding tree information (CT information).  The CT information may include parameters applied to the coding tree and a coding unit which is equal to or lower than the coding tree, in addition to the CU split flag split_cu_idx indicating whether or not this coding tree is more split.  The CU split identifier split_cu_idx is not limited to the binary for indicating whether or not the quadtree partition is performed.  For example, a coding tree CT is subjected to binary tree partition in a horizontal direction (N.times.2N which will be described later) when split_cu_idx=2.  When split_cu_idx=3, a coding tree CT is subjected to the binary tree partition in a vertical direction (2N.times.N which will be described later).  A CU splitting method may be assigned in the above-described manner.  Correlation between the CU split identifier split_cu_idx and a splitting method may be changed in a practicable range].

Regarding Claim 9, Miyoshi disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Miyoshi does not explicitly disclose wherein an identifier for the subpicture is signaled in a picture parameter set (PPS) of a video picture in the sequence of video pictures.
[Tsukuba: ¶ [0056]: The picture header PH includes a coding parameter group which is referred to by the video decoding apparatus 1 in order to determine a decoding method of a target picture.  The picture header PH is also referred to as a picture parameter set (PPS)].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi as applied to claim 1 above, and further in view of Li et al. (US 2016/0219276 A1).

Regarding Claim 8, Miyoshi disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Miyoshi may not explicitly disclose wherein an identifier for the subpicture is signaled in a slice header of a slice.
However, Li discloses wherein an identifier for the subpicture is signaled in a slice header of a slice [Li: ¶ [0127]: The slice header may contain syntax elements pertaining to a slice.  The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known standard of including information in a specific format as disclosed by Li with the image processing of Miyoshi in order to allow the process to work with other standard using devices and methods, improving usability.



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: While the exclusive use of rectangle slices is taught in the prior art, a syntax element in a PPS indicating all slices of a picture are rectangular along with all other limitations of the claims has not been found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482